DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites in part "wherein the transfer in a global order includes" in the opening line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 6 nor independent claim 1 upon which claim 6 is dependent on discloses a transfer in a global order. Thus it is unclear as to what transfer “wherein the transfer in a global order includes” in in reference to. For the purposes of examination, claim 8 will be examined as if dependent upon claim 7, as claim 7 teaches a transfer in a global order.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 9-13, 15, 17, 18, 26, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salessi et al (US 2015/0067243 A1) hereinafter referred to as Salessi.

Regarding claim 1, Salessi teaches An apparatus for computing, comprising:
a set of data reduction modules to perform data reduction operations on sets of (key, value) data pairs to reduce an amount of values associated with a shared key, wherein the (key, value) data pairs are stored in a plurality of queues located in a plurality of solid state drives remote from the apparatus (Salessi Fig. 2 SSD Controller 240; Fig. 8; [0048] "In one embodiment, the SSD controller 240 performs querying of data. For example, a Map-Reduce job may be composed of a request to find a text word, and/or the number of occurrences of that text word in the storage nodes in the server. According to aspects of the present disclosure, instead of reading contents of the storage node into the server CPU and counting the number of matches, the task can be computed locally within the storage node. The server 110' may be configured to receive queries. When the server (also referred to as the data node) receives a query, the server passes the query to the storage nodes in the server. Each of these storage nodes, which may be SSDs, may then process the query and return the results to the server, which may compile them"; [0008] "The input data and the intermediate data values can include key/value pairs and the reduce operation can include combining intermediate data values having the same key"; Salessi is teaching a cloud computing system in which remote Smart SSD's are able to perform the Hadoop MapReduce functions without using server compute resources. As seen in Fig. 8, the smart SSD's are remote from the system as part of a cloud computing environment. The SSDs store the data output until the task is completed and then send the results to the server. As a queue is specifically defined in the disclosure on Pg. 8 in line 28 as the row output of a MapReduce function, the row outputs from the smart SSD's of Salessi store the data in the claimed queues); and
a memory access module, communicably coupled to the set of data reduction modules, to directly transfer individual ones of the sets of queued (key, value) data pairs from the plurality of remote solid state drives through remote random access of the solid state drives, via a network, without using intermediate staging storage (Salessi Fig. 2 SSD Controller 240; [0048] "In one embodiment, the SSD controller 240 performs querying of data. For example, a Map-Reduce job may be composed of a request to find a text word, and/or the number of occurrences of that text word in the storage nodes in the server. According to aspects of the present disclosure, instead of reading contents of the storage node into the server CPU and counting the number of matches, the task can be computed locally within the storage node. The server 110' may be configured to receive queries. When the server (also referred to as the data node) receives a query, the server passes the query to the storage nodes in the server. Each of these storage nodes, which may be SSDs, may then process the query and return the results to the server, which may compile them"; As the task is completed locally within the storage node, no intermediate staging storage is used prior to the data being returned from the smart SSD).

Independent claims 11 and 26 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Method and System claims. Therefore, claims 11 and 26 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Salessi teaches The apparatus of claim 1, wherein the apparatus further comprises a programming framework that supports the processing and distributed storage of very large data sets, and the data reduction operations are part of a Reduce operation under the framework (Salessi [0007] "Big data may be managed and analyzed using the Hadoop.TM. software framework and using the Map-Reduce programming model. The Hadoop.TM. framework may implement Map-Reduce functions to distribute the data query, which may be a Map-Reduce job").

Regarding claim 3, Salessi teaches The apparatus of claim 1, wherein the sets of queued (key, value) data pairs are intermediate (key, value) data pairs generated from a plurality of sources of (key, value) data pairs by a mapper on a computer system remote to the apparatus, communicably coupled to the remote solid state drives (Salessi [0008] "Related art Map-Reduce systems for large-scale processing of data in a parallel processing environment include one or more map modules configured to read input data and to apply at least one application-specific map operation to the input data to produce intermediate data values. An intermediate data structure stores the intermediate data values. These systems also include reduce modules, which are configured to retrieve the intermediate data values from the intermediate data structure and to apply at least one user-specified reduce operation to the intermediate data values to provide output data. Preferably, the map and/or reduce tasks are automatically parallelized across multiple compute nodes in the parallel processing environment. The programs or instructions for handling parallelization of the map and reduce tasks are application independent. The input data and the intermediate data values can include key/value pairs and the reduce operation can include combining intermediate data values having the same key"; [0048] "In one embodiment, the SSD controller 240 performs querying of data. For example, a Map-Reduce job may be composed of a request to find a text word, and/or the number of occurrences of that text word in the storage nodes in the server. According to aspects of the present disclosure, instead of reading contents of the storage node into the server CPU and counting the number of matches, the task can be computed locally within the storage node. The server 110' may be configured to receive queries. When the server (also referred to as the data node) receives a query, the server passes the query to the storage nodes in the server. Each of these storage nodes, which may be SSDs, may then process the query and return the results to the server, which may compile them").

Dependent claim 15 has substantially the same scope and limitations as claim 3 it is the corresponding Method claim. Therefore, claims 15 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 4, Salessi teaches The apparatus of claim 3, wherein the mapper is part of a Map module under a programming framework that supports the processing and distributed storage of very large data sets (Salessi [0007] "Big data may be managed and analyzed using the Hadoop.TM. software framework and using the Map-Reduce programming model. The Hadoop.TM. framework may implement Map-Reduce functions to distribute the data query, which may be a Map-Reduce job").


Regarding claim 5, Salessi teaches The apparatus of claim 1, wherein the (key, value) data pairs stored in the plurality of queues are stored in a local order indexed by the keys (Salessi [0007] "Big data may be managed and analyzed using the Hadoop.TM. software framework and using the Map-Reduce programming model. The Hadoop.TM. framework may implement Map-Reduce functions to distribute the data query, which may be a Map-Reduce job"; Hadoop MapReduce sorts the output of each map locally by the key, as evidenced by Hadoop MapReduce Tutorial 2008 on Pg. 8 "WordCount also specifies a combiner (line 46). Hence, the output of each map is passed through the local combiner (which is same as the Reducer as per the job configuration) for local aggregation, after being sorted on the keys").

Dependent claim 18 has substantially the same scope and limitations as claim 5 it is the corresponding Method claim. Therefore, claims 18 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 9, Salessi teaches The apparatus of claim 1, wherein the memory access module transfers the individual ones of the sets of queued (key, value) data pairs from the plurality of remote solid state drives using unsynchronized raw block device accesses pursuant to a non-volatile memory access over network specification (Salessi [0052] "FIG. 4 is a block diagram of an SSD controller 240 according to an embodiment of the present invention. The SSD controller 240 includes a host interface 400, a microcontroller 410, a hardware engine 420, a digital signal processor (DSP) or DSP core 430, a processing unit buffer 460, and a flash interface 440. The host interface 400 may be, for example, PCIe, NVMe, SATA, Fibre Channel, SAS, SCSI over PCIe, or Ethernet"; NVMe is a known non-volatile memory access over network specification).

Dependent claims 12 and 31 have substantially the same scope and limitations as claim 9 as they are respectively the corresponding Method and System claims. Therefore, claims 12 and 31 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 10, Salessi teaches The apparatus of claim 1, wherein each of the set of data reduction modules performs a single specific reduce operation at a point in time (Salessi [0009] "Map-Reduce (M-R) is a programming model that allows large amounts of data to be processed on parallel computer platforms using two basic functions: map and reduce. Data is first mapped (for grouping purposes) using the map function and then reduced (aggregated) using the reduce function. For example, records having different attributes such as "dog" and "cat" could be mapped, for grouping purposes, to new records (or tuples) where each has attributes of "animal" instead of "dog" or "cat". Then, by a reduce function, all the "animal" records (or tuples) could be aggregated").

The method of claim 11, wherein the data reduction modules perform data reduction operations on sets of (key, value) data pairs to reduce an amount of values associated with a shared key (Salessi [0008] "The input data and the intermediate data values can include key/value pairs and the reduce operation can include combining intermediate data values having the same key").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salessi in view of Wei et al (US 2018/0196611 A1) hereinafter Wei.

Regarding claim 6, Salessi teaches The apparatus of claim 1, however Salessi does not explicitly teach wherein the remote solid state drives include byte-addressable random access non-volatile memory.
Wei teaches wherein the remote solid state drives include byte-addressable random access non-volatile memory (Wei [0018] "The computational active SSD 100 further comprises non-volatile memory (NVM) 106 including Spin-transfer torque magnetic random-access memory (STT-MRAM), Phase Change Memory(PCM), Resistive Random access Memory(RRAM) or 3DXpoint, etc. 106"; [0026] "The NVM 206 can be a byte-addressable NVM, a high-speed NVM and/or a high endurance NVM").
As Salessi and Wei are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Salessi with the NVM type of Wei. One of ordinary skill in the art would have been motivated to make this modification because Wei teaches a computational active SSD (intelligent SSD of Salessi) to be used in a Map/Reduce system (0017) capable of performing computations inside the SSD. This active SSD utilizes various types of byte addressable memory. As Salessi does not teach a particular type of NVM to use inside of their intelligent SSD, a person having ordinary skill in the art before the effective filing date of the invention would need to find an NVM suitable for operation with the intelligent controller of Salessi to be utilized in a big data processing system such as Map/Reduce. Thus, the NVM of Wei, which meets all of the above criteria, would be an obvious choice of NVM with a reasonable chance of success.
.

Allowable Subject Matter
Claim 20 is allowed.

Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In a traditional Map/Reduce system, each node is operating independently to perform the computations. Even in an upgraded system such as taught by Salessi and Wei, the individual nodes operate independently. Thus the nodes do not have either a global ordering for the (key, value) data pairs, nor do the nodes operate with a sequential value array. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132